The petitioner, C.W. Maddox, represents that he is restrained of his liberty in Oklahoma City by Doc. Hutcherson, sheriff of *Page 719 
Wn.ita county; that he was by the judgment of the district court of Washita county sentenced to serve a term of forty years in the penitentiary, and from this judgment he appealed to this court. That said district court fixed the supersedeas bond in the sum of twenty thousand dollars, and that he has been unable to give the required bond; that the clerk of the district court issued a commitment upon said judgment of conviction, commanding said sheriff of Washita county to transport petitioner to the penitentiary, and the said sheriff is now transporting petitioner to the penitentiary; that petitioner should in the absence of his giving a supersedeas bond be confined in the county jail of said county during the pendency of his said appeal before this court; that in issuing said commitment the clerk of said district court acted without warrant of law, and that the said sheriff in transporting petitioner and in attempting to deliver him to the warden of said penitentiary in pursuance of the said commitment, is acting without warrant of law and in violation of your petitioner's constitutional rights.
On the filing of the petition the writ issued, returnable the next day, at which time the respondent produced in court the petitioner and filed his answer, and the cause was heard at that time. The court being fully advised, ordered that the writ be discharged and the petitioner be remanded to the custody of the sheriff of Washita county to be delivered by him to the warden of the penitentiary as commanded in said commitment.